Citation Nr: 0710986	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-32 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for right ear hearing 
loss.  

3.  Entitlement to service connection for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty and retired after twenty 
honorable years of service in April 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA 
) Regional Office (RO).  

The issues of service connection for PTSD and left ear 
hearing loss being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had right ear hearing loss on enlistment 
examination for service.  

2.  The veteran's right ear hearing loss did not increase in 
disability during service.  


CONCLUSION OF LAW

Right ear hearing loss was not aggravated by active duty 
service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The RO sent a letter to the veteran in October 2003, which 
asked him to submit certain information, and informed him of 
the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate his claim.  In accordance 
with the duty to assist, the letter informed the veteran what 
evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
he had to process the claim.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was accomplished in this 
case, and proper VA process was performed as to the claim.  
The Board concludes that to proceed to a decision on the 
merits would not be prejudicial to the appellant in this 
instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The veteran was not 
appropriately notified in this regard.  However, despite the 
inadequate notice provided to the claimant, the Board finds 
no prejudice to the claimant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The preponderance of the evidence is against the 
claim on appeal, and any question as to the effective date 
and disability rating to be assigned is moot.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  In November 2003, he sent a 
letter to VA indicating that he had no additional evidence to 
submit.  He was offered a hearing, and declined.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  




II.  Service Connection 

The veteran and his representative contend, in essence, that 
service connection is warranted for right ear hearing loss.  
He maintains that he incurred hearing loss in service working 
in a noise area upon a ship.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

Certain diseases, including sensorineural hearing loss, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  See Under 
Secretary for Health letter (October 4, 1995) (It is 
appropriate for VA to consider sensorineural hearing loss as 
an organic disease of the nervous system and, therefore, a 
presumptive disability.)

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels dB or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2005).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
38 U.S.C.A. § 1111; VAOPGCPREC 3-03.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  In 
determining whether there is clear and unmistakable evidence 
to rebut the presumption of soundness, all evidence of record 
must be considered, including post service medical opinions.  
Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and Adams v. 
West, 13 Vet. App. 453 (2000).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2006). Temporary or intermittent flare- 
ups during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).   

After a thorough review of the entire record, service 
connection is not warranted for right ear hearing loss.  

At service enlistment examination, the veteran had right ear 
hearing loss.  He was found qualified for enlistment for 
service in the Navy.  

Throughout service, the veteran had several audiological 
examinations.  He was found to have hearing loss.  The 
hearing loss was not found to be disqualifying.  On one 
occasion, his hearing was found to be corrected by cleaning.  
On retirement examination, in January 2000, his hearing loss 
of the right ear was found to be substantially the same as on 
service enlistment.  He was diagnosed with right ear hearing 
loss, moderate, not considered to be disqualifying.  

After service, the veteran was seen on a private treatment 
basis on several occasions.  None of those records were 
related to his hearing loss.  

In February 2004, the veteran underwent VA examination.  At 
the time of the initial examination, the veteran was found to 
have excess cerumen on the left side, and was thought to 
affect the hearing test.  The wax was removed and he was 
rescheduled for a February 2004 examination.  At the time of 
the examination, the veteran indicated that his hearing 
seemed okay.  He gave a history of military noise exposure on 
an aircraft carrier.  Physical examination did not reveal 
auditory thresholds in any of the frequencies between 500, 
1000, 2000, 3000, or 4000 Hz at 40 decibels or greater; nor 
were the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz 26 dB or 
greater; and the speech recognition scores using the Maryland 
CNC Test was 96 percent.  At the time of the February 2004 VA 
examination, he did not meet the standard for hearing loss 
for VA purposes.  

Although the veteran did not meet the standard of hearing 
loss for VA purposes at his most recent VA examination in 
February 2004, of most import was that the veteran's hearing 
loss remained substantially the same through out service.  At 
no time was there a showing of an increase in disability with 
regard to his hearing loss in service that was beyond that of 
the natural progression of the disease.  His hearing level in 
the right ear was substantially the same for his more than 
20 years of active service.  Based on the foregoing, service 
connection is not warranted for the veteran's preexisting 
right ear hearing loss on the bases of aggravation.  


ORDER

Service connection for right ear hearing loss is denied.  


REMAND

Development is deemed necessary for the additional issues on 
appeal.  

The veteran's left ear did not demonstrate hearing loss upon 
entrance into service.  However, his hearing in the left ear 
was tested on several occasions during service.  These 
records showed hearing loss for VA purposes.  See 38 C.F.R. 
§ 3.385.  

In February 2004, the veteran underwent a VA audiology 
examination.  During this examination, his hearing was found 
to be normal for VA purposes.  Unfortunately, the claims 
folder was not made available for review prior to or during 
the examination.  Because of the discrepancy in the audiology 
examinations, and the lack of the veteran's claims folder for 
review, additional VA examination is required.  

As for the veteran's claim for service connection for PTSD, 
the veteran claimed, in essence, that service connection is 
warranted for PTSD based upon service incurrence.  The 
veteran indicated that his claimed PTSD is a result of being 
on board when there was a plane crash in October 1989 upon 
the USS Lexington.  He indicated that he had survivor's guilt 
as a result.  Further, he maintained that he had to 
participate in the recovery and clean-up activities after the 
aircraft crash.  This claimed stressor has not been verified.  
According to 38 C.F.R. § 3.304(e) PTSD requires medical 
evidence diagnosing the condition in accordance with 4.125(a) 
of this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  The RO indicated that the veteran's MOS 
did not indicate that he would have been involved in recovery 
and clean-up activities.  The veteran's service records were 
also not associated with the claims folder.  The veteran 
should be asked to provide all pertinent evidence to verify 
his stressor, in addition to the newspaper articles that he 
provided in connection with his claim.  The RO should then 
submit that evidence to the U. S. Army and Joint Services 
Records Research Center (JSRRC).   If verified, the veteran 
should then be provided a VA psychiatric examination.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  
Additionally, this notice must include notice of the type of 
evidence necessary to receive a disability rating, as well as 
notice of the type of evidence necessary for the assignment 
of an effective date if a rating is awarded.  In the present 
appeal, the veteran was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  

Based on the foregoing, additional development is necessary 
prior to final disposition of this claim.  Accordingly, this 
matter is REMANDED for the following:

1.  Send the veteran a corrective VCAA 
notice that includes an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date for the claims for service 
connection for PTSD and left ear hearing 
loss on appeal, as outlined by the Court 
in Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should undergo additional 
VA audiology testing.  The audiologist 
should review the claims folder in 
connection with the claim.  The 
audiologist should explain the 
significant hearing loss found in service 
versus the lack of hearing loss findings 
for VA purposes found during the VA 
examination of February 2004.  The 
audiologist should give an opinion as to 
whether it is at least as likely as not 
(50-50 chance) that the veteran currently 
has hearing loss, and if so, whether it 
is at least as likely as not related to 
any noise induced  trauma during service.  
A complete written rationale for all 
opinions made must be provided.  

3.  After obtaining an appropriate 
release of information from the veteran, 
the RO should attempt to obtain the 
veteran's medical records from Jeffrey N. 
Rose, Ed.S. and Barbara J.W. Austin, MSW, 
related to treatment for his alleged 
PTSD, and associate those records with 
the claims folder.  

4.  The RO should contact the veteran and 
ask him to specifically provide his 
location when an aircraft crashed into 
the USS Lexington in October 1989 and 
also information on the duties he 
participated in during rescue and 
recovery at that time.  The veteran's 
service personnel records should also be 
obtained and associated with the claims 
folder.  Contact the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
and other appropriate agency(ies) and 
request any available operational reports 
regarding the crash occurring on the USS 
Lexington in October 1989.  The veteran 
is advised that information is necessary 
to obtain supportive evidence of the 
stressful event, and that if he has 
additional helpful information, he must 
be as specific as possible to facilitate 
a search for verifying information.  

4.  If, and only if, an alleged stressful 
event is verified, the veteran should be 
scheduled for a VA psychiatric 
examination.  Any stressors that have 
been verified should be made known to the 
examiner.  The psychiatrist should then 
render an opinion as to whether the 
veteran currently suffers from PTSD 
resulting from a verified experience 
occurring during service.  It should be 
stated whether that current diagnosis of 
PTSD is linked to a specific corroborated 
stressor event or events experienced 
during service pursuant to the diagnostic 
criteria set forth in the DSM-IV.  If a 
diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based.  The 
claims file should be made available to 
the examiner.

4  Readjudicate the veteran's claim for 
service connection for left ear hearing 
loss and PTSD, to include consideration 
of all additional evidence received.   If 
the benefits sought on appeal remain 
denied, the veteran should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


